512 So. 2d 198 (1987)
STATE of Florida, Petitioner,
v.
James Ernest MILLER, Respondent.
No. 67276.
Supreme Court of Florida.
September 17, 1987.
Robert A. Butterworth, Atty. Gen. and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for petitioner.
Richard L. Jorandby, Public Defender, 15th Judicial Circuit, and Anthony Calvello and Gary Caldwell, Asst. Public Defenders, West Palm Beach, for respondent.
PER CURIAM.
This case is before us on remand from the United States Supreme Court following its decision on certiorari review of our earlier judgment. In State v. Miller, 488 So. 2d 820 (Fla. 1986), this Court held that Miller should be sentenced pursuant to the guidelines in effect at the time of sentencing as opposed to the guidelines in effect at the time the crime was committed. The Supreme Court reversed the judgment, holding that our ruling violated the ex post facto clause of article I of the United States Constitution. Miller v. Florida, ___ U.S. ___, 107 S. Ct. 2446, 96 L. Ed. 2d 351 (1987). Therefore, we vacate Miller's sentence and remand the case to the circuit court with directions to resentence Miller pursuant to the sentencing guidelines which were in effect at the time the offense was committed.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.